Citation Nr: 1017410	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  05-32 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable rating for left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1984 to 
February 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which granted service connection for left ear 
hearing loss, assigning a zero percent evaluation, effective 
February 27, 2004.  

The issue on appeal was originally before the Board in 
December 2008 when it was remanded for additional evidentiary 
development.  A review of the record shows substantial 
compliance with the mandates of the remand.  The case is 
ready for appellate review.


FINDING OF FACT

By history and currently, the Veteran's left ear hearing loss 
has been manifested by no more than level III hearing loss.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for left 
ear hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.31, 4.85 Diagnostic Code 
6100 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2009).  The basis of disability evaluations is the ability 
of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10 (2009). 

As previously noted, in September 2004, the RO granted 
service connection for left ear hearing loss and evaluated it 
as zero percent disabling.  The Veteran appealed that 
determination.  Because the Veteran appealed the RO's 
determination at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

Pertinent regulations provide that an examination for hearing 
impairment must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  Examinations 
are to be conducted without the use of hearing aids.  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  These are assigned based on a 
combination of the percent of speech discrimination and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  38 
C.F.R. § 4.86(a).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2009).

II.  Analysis 

The Veteran asserts that the zero percent rating for left ear 
hearing loss does not accurately reflect its severity.  

In August 2004, the Veteran underwent an authorized VA 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
25
65
60

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.  The average puretone threshold for 
the left ear was 42.5 decibels.

The findings of the August 2004 evaluation translate to level 
I hearing loss in the left ear when applied to Table VI of 
the rating schedule.  As the Veteran is only service-
connected for his left ear, in order to determine the 
percentage evaluation from Table VII, the nonservice-
connected ear will be assigned a Roman Numeral designation 
for hearing impairment of I.  See 38 C.F.R. § 4.85(f).  
Therefore, this level of hearing loss warrants a zero percent 
rating and no higher under Table VII.  An initial disability 
evaluation in excess of zero percent is not warranted under 
Diagnostic Code 6100.  38 C.F.R. § 4.85, Diagnostic Code 
6100.

In April 2009, the Veteran underwent an authorized VA 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:






HERTZ



500
1000
2000
3000
4000
LEFT
20
25
30
65
65

Speech audiometry revealed speech recognition ability of 80 
percent in the left ear.  The average puretone threshold for 
the left ear was 47 decibels.

The findings of the April 2009 evaluation translate to level 
III hearing loss in the left ear when applied to Table VI of 
the rating schedule.  This level of hearing loss warrants a 
zero percent rating and no higher under Table VII.  
Therefore, an initial disability evaluation in excess of zero 
percent is not warranted under Diagnostic Code 6100.  38 
C.F.R. § 4.85, Diagnostic Code 6100.

Extraschedular Consideration

In this instance, the Veteran's service-connected left ear 
hearing loss disability is clearly accounted for in the 
noncompensable evaluation.  The Board finds the Diagnostic 
Codes adequately address the Veteran's symptoms.  The Veteran 
has not claimed any hospitalization because of his bilateral 
hearing loss and the Veteran did not attribute any time lost 
at work to his hearing loss.  As such, the diagnostic code 
for the Veteran's service-connected disability adequately 
describes the current disability level and symptomatology 
and, therefore, a referral for an extraschedular rating is 
not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008)  

III.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

In this case, the Veteran received notice of the evidence 
needed to substantiate a service connection claim in March 
2004.  The Veteran's claim arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted, the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Based on the 
foregoing, no further development is required with respect to 
the duty to notify.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records, pertinent treatment 
records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records, VA 
treatment records and afforded him two VA examinations.  The 
examiners had the opportunity to review the Veteran's case 
file, examine him and followed federal protocol with regard 
to rating hearing loss.  The examinations are adequate for 
rating purposes.  All known and available records relevant to 
the issue on appeal have been obtained and associated with 
the Veteran's claims file.  Therefore, VA has substantially 
complied with the notice and assistance requirements and the 
Veteran is not prejudiced by a decision on the claim at this 
time.


ORDER

Entitlement to an initial compensable rating for left ear 
hearing loss is denied.



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


